Case 1:19-cr-10080-NMG Document 699-7 Filed 12/18/19 Page 1 of 4




                     Exhibit 7
              Case 1:19-cr-10080-NMG Document 699-7 Filed 12/18/19 Page 2 of 4
From:
Sent:          Wednesday, February 5, 2014 9:50 PM
To:            Rick Singer <rwsinger@gmail.com>
Subject:       Re: Hello Rick/college visits


ok, but should we mention it to him?
On Feb 6, 2014, at 4:49 AM,Rick Singer <                       i> wrote:

     Ok side door is not improper nor is back door both are how all schools fund their special programs
     or needs. Nevertheless we can apply to some of his top choices that are above his qualifications but
     the chances of getting in would be limited.

     Sent from my iPhone

     On Feb 5, 2014, at 5:44 PM                                      wrote:

           Thanks. If a" backdoor" is a donation to the school or something like that I do not
           want to do anything improper and I am ambivalent whether we should tell          or
           not. I do not want to ruin his motivation or make him feel he did not accomplish on his
           own merit. On the other hand I do not want it keep stuff from him. Any thoughts?
           Sent from my iPhone

           On Feb 6, 2014, at 3:30 AM,Rick Singer <                   ii.c     wrote:

                 Weekdays. I can set up whatever we decide.


                 On Wed,Feb 5, 2014 at 5:25 PM,
                 wrote:
                   Are college visits typically during the weekend or weekdays?

                    Sent from my iPhone

                    On Feb 6, 2014, at 12:55 AM,Rick Singer <rwsinger@gmail.com>
                    wrote:

                          For Our discussion

                          School choices -- ******* schools with that notation will
                          need to be done through the side door as       is not close
                          with his grades and scores.

                          Boston

                          Northeastern
                          Boston U
                          Babson

                          NY

                          Fordham
                          NYU*******




                                                                                            USAO-VB-00190224
Case 1:19-cr-10080-NMG Document 699-7 Filed 12/18/19 Page 3 of 4

         Philly

         Drexel
         Villanova

         DC

         Georgetown********
         GW
         American
         U Maryland College Park

         Miami

         U Miami

         New Orleans

         Tulane

         Chicago

         Loyola U
         DePaul

         Colorado

         Denver U
         CU Boulder

         Midwest

         Indiana U
         U Michigan*******
         U Wisconsin

         LA

         USC*******
         UCLA*****
         UCSB

         Bay Area

         Santa Clara
         Cal Poly
         USF
         UC Davis




         On Wed,Feb 5, 2014 at 12:39 AM,




                                                            USAO-VB-00190225
Case 1:19-cr-10080-NMG Document 699-7 Filed 12/18/19 Page 4 of 4
                           wrote:
           Hi Rick,
           greetings from south africa..i am here for a quick
           business trip, and will be back sunday. so i look forward
           seeing you on monday for our usual get together with

           One thing i would like to resolve is the choice of which
           colleges to visit in the spring break for
           1. which colleges should we visit?
           2. When?           is on spring break from March 8 th the
           23rd. I will be in brussell on wed12-thrusday13, so I
           could visit colleges on the east coast(or west coast) the
           weekend and monday (8-11), or when i am back sat15
           all week until the 23. what do you suggest?
           Once we decide where and when, we can contact the
           colleges for logistics and also i can get going with
           airplane tickets and all that..
           let me know what you think and thank you for all your
           help!




         Rick Singer
        (91,(      RRO7




  Rick Singer
 (916)384-8802




                                                                       USAO-VB-00190226
